decline to exercise our original jurisdiction. See NRS 34.160; NRS 34.170.

                Accordingly, we

                            ORDER the petition DENIED.




                                           Saitta


                              i   Thr-N1      J.             1 I CACI
                Gibbons                                   Pickering



                cc:   Hon. Elissa F. Cadish, District Judge
                      David M. Frostick
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A